Citation Nr: 0810692	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-31 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
diabetes mellitus, with a 20 percent initial rating, and 
peripheral neuropathy of the lower extremities, with 10 
percent initial ratings for each lower extremity.  The 
veteran subsequently initiated appeals of these 
determinations.  In September 2007, he testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Considering first the veteran's increased initial rating 
claim for his service-connected diabetes mellitus, the Board 
notes he testified in September 2007 that he has received 
treatment for this disability from a private physician, Dr. 
A.D., M.D., over the past 10 years.  The Board held the 
record open for a period of 60 days following the hearing, to 
allow the veteran to obtain copies of relevant treatment 
records and to have them associated them with the claims 
file.  However, in December 2007, the veteran sent VA written 
authorization to obtain such records on his behalf.  In light 
of these facts, this issue must be remanded to the RO to 
obtain and consider this relevant private medical evidence.  
In that regard, the Board notes that VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007).  This duty includes obtaining 
pertinent medical records identified by the veteran.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  

Next, the Board finds that the issues of entitlement to an 
initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, and 
entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity, must be remanded for the following reasons.  A 
careful review of the claims file reveals that following the 
March 2005 rating decision, the veteran submitted a notice of 
disagreement in June 2005, in which he disagreed with the 
recent VA decision.  In August 2005, the RO issued a 
statement of the case (SOC) as to the claim for a higher 
rating for diabetes, and in September 2005 the veteran 
submitted a substantive appeal.  However, the RO did not 
issue an SOC on the peripheral neuropathy of the lower 
extremities until January 2007.  Moreover, the cover letter 
for the SOC mistakenly explained that the document was a 
supplemental statement of the case (SSOC), in which a 
response is generally optional.  The SOC also indicated that 
a substantive appeal had been received in September 2005, and 
included an issue which had already been the subject of an 
statement of the case and been perfected on appeal, and 
should therefore have been included in a supplemental 
statement of the case, rather than an SOC.  Due to this 
confusion, there was some question at the Board hearing as to 
whether the peripheral neuropathy issues were on appeal.  The 
Board took testimony on those issues, at least as relates to 
the diabetes issue.  In reviewing this matter more closely, 
it appears that the substantive appeal was valid as to the 
issues related to peripheral neuropathy of the lower 
extremities, and those issues are deemed on appeal.  See 
Archbold v. Brown, 9 Vet. App. 124, 131 (1996).  
Unfortunately, those issues are not ready for adjudication, 
for the same reason as the diabetes issue, outlined above. 
That is, the private medical records that VA must assist the 
veteran in obtaining in this case may contain evidence 
relevant to the peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send a letter to Dr. 
A.D., accompanied by a copy of the signed 
authorization form submitted by the 
veteran in December 2007, requesting 
copies of the veteran's medical treatment 
records for diabetes for the past ten 
years.  If no such records are available 
or if Dr. A.D. fails to respond, that 
fact should be noted for the record, and 
the veteran must be so notified, and 
provided an opportunity to submit the 
records himself.  In that regard, the 
veteran retains the right to obtain and 
submit such evidence on his own behalf.  

2.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's three following 
claims on appeal, in light of any 
additional evidence added to the record:  
(1) entitlement to an initial disability 
rating in excess of 20 percent for 
diabetes mellitus; (2) entitlement to an 
initial disability rating in excess of 10 
percent for peripheral neuropathy of the 
left lower extremity; and (3) entitlement 
to an initial disability rating in excess 
of 10 percent for peripheral neuropathy 
of the right lower extremity.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

